Exhibit 10.2

INVESTOR AGREEMENT
THIS INVESTOR AGREEMENT (this “Agreement”), dated as of June 15, 2015, is
entered into by and among Red Lion Hotels Corporation, a Washington corporation
(the “Company”), HNA RLH Investments LLC (the “Investor”), a Delaware limited
liability company that is a wholly-owned, indirect subsidiary of HNA Group Co.,
Limited (“HNA Parent”), and HNA Investment Management LLC, a Delaware limited
liability company (the “Manager” and, collectively with the Investor and
Company, the “Parties”).
WITNESSETH:
WHEREAS, the Investor and Columbia Pacific Opportunity Fund, L.P. (the “Seller”)
intend to enter into a stock purchase agreement pursuant to which the Investor
will purchase from the Seller, and the Seller will sell to the Investor,
2,987,343 Company Shares (as defined below) (the “Transaction”);
WHERAS the Investor has transferred the rights to acquire, vote and dispose of
its investment in the Company Shares (while retaining all of the economic
interest therein) to the Manager, a company formed to manage the investments of
HNA Parent in U.S. public companies; and
WHEREAS, in connection with the Transaction, the Company and the Investor desire
to undertake the actions and agreements contained herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, agree as follows.
Article 1

INTERPRETATION
1.1    Definitions. As used herein, the following terms shall have the following
meanings.
“Act” means the Washington Business Corporation Act, RCW Chapter 23B.
“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person.
“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation, as the same may be amended from time to time.



 
1
 




--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or a day on which
banking institutions in New York City are generally authorized or obligated by
Law to close.
“By-Laws” means the Company’s Amended and Restated By-Laws, as the same may be
amended from time to time.
“Company Shares” means shares of common stock, par value $0.01 per share, of the
Company.
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.
“Equity Awards” shall mean all securities and rights, including options to
purchase Company Shares, granted to non-management members of the Board, members
of management and key employees of the Company or any of its Subsidiaries, in
each case, pursuant to the Company’s 2015 Stock Incentive Plan or any successor
or similar plan.
“fully diluted basis” means, in relation to the total issued and outstanding
Company Shares as of any date, the sum of (i) the total number of Company Shares
that are issued and outstanding as of such time and (ii) the number of Company
Shares that are issuable by the Company upon the exercise or conversion of all
rights, options, warrants and convertible securities outstanding as of such time
(irrespective of whether such rights, options, warrants or convertible
securities are vested, exercisable or “in the money” as of such time).
“Governmental Authority” means any United States federal, state, municipal or
local or any foreign government, or political subdivision thereof, or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any arbitrator or arbitral body.
“Law” means any applicable federal, state, municipal or local, foreign,
supranational or other law, statute, constitution, treaty, principle of common
law, directive, standard ordinance, code, edict resolution, promulgation, rule,
regulation, order, judgment, ruling, writ, injunction, decree, or any other
similar legal requirement issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental
Authority, in each case, as in effect and as interpreted on the date of this
Agreement.
“New Securities” shall mean any Company Shares or preferred shares of the
Company and all securities, directly or indirectly, convertible into or
exercisable or exchangeable



 
2
 




--------------------------------------------------------------------------------




for Company Shares or preferred shares and all options, warrants and other
rights (“Options”) to purchase or otherwise, directly or indirectly, acquire
Company Shares or preferred shares, or securities convertible into or
exercisable or exchangeable for Company Shares or preferred shares from the
Company, whether at the time of issuance or upon the passage of time or the
occurrence of some future event (including, (x) debt obligations which are
convertible into Company Shares, such other securities or Options and (y)
contractual rights to receive payments, such as “phantom” stock or stock
appreciation rights, where the amount thereof is determined by reference to fair
market or equity value of the Company or any Company Shares); provided, that
“New Securities” shall not include (i) Company Shares issued by the Company on
or prior to the date hereof, (ii) Company Shares issued upon the direct or
indirect conversion, exchange or exercise of any securities issued by the
Company on or prior to the date hereof, (iii) securities issued by the Company
or any of its Subsidiaries in connection with any subdivision of securities
(including any stock dividend or stock split), any combination of securities
(including any reverse stock split) or any recapitalization, reorganization or
reclassification of the Company or any of its Subsidiaries, (iv) Equity Awards
and shares of Common Stock issued upon the direct or indirect exercise of any
such Equity Awards, whether issued prior to or after the date hereof, and (v)
securities issued as consideration for the acquisition of another Person or the
assets of another Person (whether by merger, recapitalization, business
combination or otherwise).
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company or other entity of any kind.
“Securities Laws” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.
1.2    Interpretation.
(a)    All article, section and paragraph references used in this Agreement are
to articles, sections and paragraphs of this Agreement unless otherwise
specified.
(b)    Unless indicated otherwise, terms defined in the singular have the
corresponding meanings in the plural, and vice versa.
(c)    Unless the context of this Agreement clearly requires otherwise, words
importing the masculine gender shall include the feminine and neutral genders
and vice versa.
(d)    The terms “include” or “including” shall mean “including without
limitation.”



 
3
 




--------------------------------------------------------------------------------




(e)    The words “hereof,” “hereto,” “hereby,” “herein” or “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular article, section or paragraph in which such
words appear.
(f)    References to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time, and
in the case of statutes, shall include any rules or regulations promulgated
thereunder.
ARTICLE 2    

BOARD OF DIRECTORS
2.1    Board Representation.
(g)    Subject to the terms and conditions contained herein (including
Section 2.4), effective as of the consummation of the Transaction, the Investor
shall be entitled to appoint one individual selected by the Investor
(the “Investor Nominee”) to the board of directors of the Company (the “Board”),
as provided herein, and such individual shall serve as a member of each
committee of the Board; provided, that the identity of such individual shall be
subject to the approval of the Company (which approval may not be unreasonably
withheld, conditioned or delayed and is subject to the satisfaction of the
conditions set forth in Section 2.1(d)). The Manager, on behalf of the Investor,
hereby appoints Enrico Marini Fichera as the initial Investor Nominee, and the
Company confirms that Enrico Marini Fichera has been vetted by the Nominating
and Corporate Governance Committee in accordance with the Company’s Corporate
Governance Guidelines, that he is qualified and suitable to serve as a director
of the Company, and that the Company shall not raise any objection to the
Manager selecting such individual on behalf of the Investor as the Investor
Nominee.
(h)    The Company shall, upon the consummation of the Transaction,
(i) establish a vacancy on the Board (including, if necessary to create such
vacancy, increasing the size of the Board by one member) and (ii) cause the
Investor Nominee to be appointed to fill such vacancy and serve as a director of
the Company.
(i)    The Company hereby covenants and agrees, subject to Section 2.4, that it
shall (i) include the Investor Nominee in the Board’s slate of nominees
presented to the shareholders of the Company for election at each annual meeting
of the shareholders of the Company (or any special meeting of the shareholders
of the Company called for the purpose of electing directors), (ii) recommend
that the Company’s shareholders vote in favor of the Investor Nominee and
(iii) use reasonable best efforts, and in no case less than the efforts used to
cause the election of any other board nominee included in the Board’s slate of
nominees, to cause the election of the Investor Nominee at such meeting,
including, without limitation, by soliciting proxies in favor of the election



 
4
 




--------------------------------------------------------------------------------




of the Investor Nominee to the Board from the shareholders of the Company
eligible to vote for the election of directors. In the event the Investor
Nominee is not included in the Board’s slate of nominees or is not elected by
the shareholders of the Company, then the Company shall promptly appoint the
Investor Nominee to the Board pursuant to the provisions of Section 2.1(a).
(j)    Notwithstanding anything in this Article 2 to the contrary, the Company
shall not be required to appoint to the Board, cause to be nominated for
election to the Board, or recommend to shareholders of the Company the election
of, any Investor Nominee who fails to submit to the Company a completed
directors and officers questionnaire as the Company customarily requires of its
directors and such other information as the Company may reasonably request in
connection with its customary vetting process (including conducting interviews
and a background check) or in connection with the preparation of its filings
under the Securities Laws; provided, however, that upon the occurrence of any
failure to provide materials or information described above, the Company shall
promptly notify the Investor of such failure and permit the Investor Nominee to
remedy such failure and the Investor to provide an alternative nominee
sufficiently in advance of any Board action or the meeting of the shareholders
of the Company called with respect to such election of nominees, and the Company
shall use reasonable best efforts to perform its obligations under this
Agreement with respect to such alternate nominee.
(k)    The Company hereby acknowledges and agrees that the Investor Nominee may,
at the Investor’s discretion, be an existing director, officer, employee or
consultant of the Investor or any of its Affiliates, or any other individual
that has a relationship (material or otherwise) with the Investor or any of its
Affiliates.
2.2    Compensation. The Parties agree that the Investor Nominee shall not be
entitled to any compensation for his or her service as a member of the Board or
any committee of the Board; provided, however, that the Company shall pay, or
reimburse the Investor Nominee, for reasonable out-of-pocket expenses incurred
in connection with performing his or her duties as a director of the Company,
including for attending meetings of the Board or any committee of the Board.
2.3    Vacancy. Subject to Law and the rules of the New York Stock Exchange, if
at any time a Board vacancy occurs as a result of the death, disability,
resignation, disqualification or removal of the Investor Nominee, or the
nomination of the Investor Nominee is withdrawn for any reason, then: (a) the
Investor shall be entitled to designate a replacement for such Investor Nominee,
subject to the conditions set forth in Sections 2.1(d) and 2.4; and (b) the
Company (acting through the Board) shall fill such vacancy or replace such
nominee with such replacement as promptly as practicable. Any such replacement
shall become a member of the Board and shall be deemed to be the Investor
Nominee for all purposes under this Agreement.



 
5
 




--------------------------------------------------------------------------------




2.4    Termination of the Company’s Obligations and Resignation of the Investor
Nominee. Notwithstanding anything to the contrary in this Agreement, if, at any
time, the Investor and/or its Affiliates sell, transfer or otherwise dispose of
any Company Shares and, immediately after taking such action, the Investor and
its Affiliates cease to hold, in the aggregate, directly or indirectly,
beneficially or otherwise, at least 5% of the total issued and outstanding
Company Shares on a fully diluted basis, then upon notice from the Company to
the Investor, the obligations of the Company under this Article 2 shall
immediately terminate, whereupon, if the Investor Nominee is then serving as a
director of the Company, the Investor Nominee shall, and the Investor shall
promptly cause the Investor Nominee to, resign from the Board and any committee
of the Board on which the Investor Nominee sits.
ARTICLE 3    

REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. The Company represents and
warrants to the Investor that:
(a)    the Company is duly incorporated, validly existing and in good standing
under the Laws of the State of Washington and has all requisite corporate power
and authority to execute and deliver this Agreement;
(b)    this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, liquidation,
moratorium, and similar Laws now or hereafter affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at equity or at
law);
(c)    the execution and delivery of this Agreement by the Company, and
performance of its obligations hereunder, do not (i) violate or conflict with
the Articles of Incorporation, the By-Laws or any other organizational document
of the Company; (ii) violate or conflict with any Law applicable to the business
of the Company or require any consent, approval, authorization of, or filing
with or notification to any Governmental Authority; or (iii) require any consent
under, result in any violation or breach of, constitute (with or without notice
or lapse of time or both) a default under or give any Person any rights of
termination, acceleration or cancellation of, any of the terms, conditions or
provisions of any agreements to which the Company is a party;



 
6
 




--------------------------------------------------------------------------------




(d)    the actions contemplated by Article 2 and the Resolution (as defined
below) have been duly and validly authorized by all necessary corporate action
and expressly approved by the Board; and
(e)    a true, correct and complete copy of the resolution regarding the
approval of the Investor and the Transaction under Section 23B.19.040 of the Act
(the “Resolution”) has been provided to the Investor, which Resolution has not
been rescinded, revoked, overturned or otherwise modified or amended.
3.2    Representations and Warranties of the Investor . The Investor represents
and warrants with respect to the Company that:
(a)    the Investor is duly organized, validly existing and in good standing
under the Laws of the State of Delaware and has all requisite power and
authority to execute and deliver this Agreement;
(b)    this Agreement has been duly authorized, executed and delivered by the
Investor and constitutes a valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, liquidation,
moratorium, and similar Laws now or hereafter affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding at equity or at
law); and
(c)    the execution and delivery of this Agreement by the Investor, and
performance of its obligations hereunder, do not (i) violate or conflict with
the certificate of formation or the limited liability company agreement of the
Investor; (ii) violate or conflict with any Law applicable to the business of
the Investor or require any consent, approval, authorization of, or filing with
or notification to any Governmental Authority, other than pursuant to the
Investor’s obligation, if any, to make a public filing with the U.S. Securities
and Exchange Commission pursuant to Section 13 of the Securities Exchange Act of
1934; or (iii) require any consent under, result in any violation or breach of,
constitute (with or without notice or lapse of time or both) a default under or
give any Person any rights of termination, acceleration or cancellation of, any
of the terms, conditions or provisions of any agreements to which the Investor
is a party.
ARTICLE 4    

COVENANTS



 
7
 




--------------------------------------------------------------------------------




4.1    Limitations on Purchases of Company Shares.
(d)    The Investor hereby covenants and agrees that it shall not, and shall
cause its Affiliates not to, in any manner, directly or indirectly, acquire
beneficial ownership of any Company Shares or any securities convertible or
exchangeable into or exercisable for Company Shares (other than securities
issued pursuant to a stock split, stock dividend or similar corporate action
initiated by the Company with respect to any securities beneficially owned by
the Investor and its Affiliates immediately prior to such action by the Company)
if, immediately after giving effect to such acquisition, the Investor and its
Affiliates would, in the aggregate, beneficially own more than 25% of the total
issued and outstanding Company Shares on a fully diluted basis (the “Threshold
Share Amount”). In the event the Investor acquires such number of Company Shares
as would result in the Investor and its Affiliates holding, in the aggregate,
more than the Threshold Share Amount, the Company shall notify the Investor of
such event, upon which notice the Inventor shall have a period of 10 days (the
“Divestiture Period”) to divest itself, or cause its Affiliates to divest
themselves, of a sufficient amount of Company Shares (the “Divested Shares”) so
that it and its Affiliates shall no longer hold, in the aggregate, more than the
Threshold Share Amount. The Company hereby acknowledges and agrees that, to the
extent the Investor and its Affiliates divest themselves of the Divested Shares
within the Divestiture Period, the Investor shall not be in default under the
terms of this Section 4.1(a).
(e)    At any time that the Investor, together with its Affiliates, owns,
beneficially or otherwise, 24% or more of the total issued and outstanding
Company Shares on a fully diluted basis, the Investor shall be entitled to
request that the Company issue and sell to the Investor, or to any of its
Affiliates, such number of Company Shares (the “Additional Shares”) as is
required to result in the Investor and its Affiliates holding, in the aggregate,
30% of the total issued and outstanding Company Shares on a fully diluted basis.
The price of any sale of Additional Shares would be equal to the volume weighted
average of the closing prices for the Company Shares on the New York Stock
Exchange for the most recent 10 trading days prior to the date on which the
issuance and sale of the Additional Shares is consummated. If the Company agrees
to issue and sell the Additional Shares to the Investor and/or its Affiliates,
the Investor, any Affiliates of the Investor purchasing Additional Shares, and
the Company shall negotiate in good faith a definitive agreement setting forth
these and other mutually agreeable terms and conditions relating to such
issuance and sale.
(f)    In the event (i) the Company issues and sells the Additional Shares to
the Investor and/or its Affiliates pursuant to Section 4.1(b), (ii) the Company
declines to sell the Additional Shares to the Investor and/or its Affiliates,
(iii) the Company and the Investor and the Affiliates (if any) do not execute a
definitive agreement with respect to the issuance and sale of the Additional
Shares within five Business Days of the Investor’s request pursuant to
Section 4.1(b), or (iv) such definitive agreement is executed and is
subsequently terminated or the issuance and



 
8
 




--------------------------------------------------------------------------------




sale of the Additional Shares contemplated thereby fails to occur for any
reason, then, in each case, the Threshold Share Amount shall immediately be
deemed to be 30% of the total issued and outstanding Company Shares on a fully
diluted basis for all purposes of this Agreement.
4.2    Notice of Certain Issuances. In the event that, at any time, the Company
or any of its Subsidiaries shall decide to undertake an issuance of New
Securities (in one transaction or a series of related transactions) with an
aggregate purchase price of $20,000,000 or more, the Company shall (i) deliver
to the Manager (on behalf of the Investor) written notice of the Company’s
decision, describing the amount, type and terms (including the exercise price
and expiration date thereof in the case of any Options) of such New Securities,
the purchase price per New Security (the “New Securities Price”) to be paid by
the purchasers of such New Securities (or, if the New Securities Price is not
known, the expected method for determining such New Securities Price) and the
other terms upon which the Company has decided to issue the New Securities
including, the expected timing of such issuance (which will in no event be more
than 60 days or less than 30 days after the date upon which such notice is given
(the “Preemptive Notice”)) and (ii) negotiate in good faith with the Manager (on
behalf of the Investor) for seven (7) days after the delivery of the Preemptive
Notice regarding the extent to which, if any, the Manager (on behalf of the
Investor) and/or the Investor’s Affiliates will participate (in whole or in
part) in such issuance. If the Parties agree on the level of participation of
the Manager (on behalf of the Investor) and/or the Investor’s Affiliates in such
issuance, the applicable parties shall negotiate definitive documentation with
respect to such participation in good faith.
ARTICLE 5    

TERMINATION
5.1    Termination. This Agreement shall terminate upon the date on which the
Investor and its Affiliates cease to be, directly or indirectly, the beneficial
owner of at least five percent (5%) of the issued and outstanding Company Shares
on a fully diluted basis.
ARTICLE 6    

GENERAL
6.1    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied or sent by facsimile to the recipient, or (c) one
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid). Such notices, demands and other communications shall
be sent to the Company and to the Investor at the addresses set forth below, or
at such address or to the



 
9
 




--------------------------------------------------------------------------------




attention of such other Person as the recipient Party has specified by prior
written notice to the sending Party.
The Company’s address is:
Red Lion Hotels Corporation
201 W. North River Drive
Suite 100
Spokane, Washington 99201
Attention: Thomas L. McKeirnan
Facsimile: (509) 325-7324
with copies (which shall not constitute notice) to:
Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, Washington 98101
Attention: Andrew Bor
Facsimile: (206) 359-9000


Notices to the Investor shall be sent to:


c/o HNA Group North America LLC
225 Liberty Street
New York, NY 10281
Attention: Enrico Marini Fichera
Facsimile: (212) 631-9998


with copies (which shall not constitute notice) to:
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Francis Zou, Esq.
    Holt Goddard, Esq.
Facsimile: (212) 354‑8113
Notices to the Manager shall be sent to:
HNA Investment Management LLC
225 Liberty Street



 
10
 




--------------------------------------------------------------------------------




New York, NY 10281
Attention: Enrico Marini Fichera
Facsimile: (212) 631-9998


with copies (which shall not constitute notice) to:
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Francis Zou, Esq.
    Holt Goddard, Esq.
Facsimile: (212) 354‑8113
If any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the Business Day immediately following such Saturday, Sunday or legal holiday.
6.2    Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which they are entitled at law or in equity, and the Parties hereby agree to
waive any requirements for posting a bond in connection with any such action.
6.3    Governing Law. This Agreement, including the validity hereof and the
rights and obligations of the Parties hereunder, shall be construed in
accordance with and governed by the Laws of the State of Delaware applicable to
contracts made and to be performed entirely in such state (without giving effect
to the conflicts of Laws provisions thereof).
6.4    Severability. In the event that any one or more of the provisions set
forth herein is held invalid, illegal or unenforceable in any respect for any
reason in any jurisdiction, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected (so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party), it being intended that each of the Parties’
rights and privileges shall be enforceable to the fullest extent permitted by
Law, and any such invalidity, illegality and unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction (so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party).



 
11
 




--------------------------------------------------------------------------------




6.5    Consent to Jurisdiction. The Parties agree that any legal proceeding by
or against any Party or with respect to or arising out of this Agreement shall
be brought exclusively in the state or Federal courts in the State of Delaware.
By execution and delivery of this Agreement, each Party hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and to the
appellate courts therefrom solely for the purposes of disputes arising under
this Agreement and not as a general submission to such jurisdiction or with
respect to any other dispute, matter or claim whatsoever. The Parties
irrevocably consent to the service of process out of any of the aforementioned
courts in any such action or proceeding by the delivery of copies thereof by
overnight courier to the address for such Party to which notices are deliverable
hereunder. Any such service of process shall be effective upon delivery. Nothing
herein shall affect the right to serve process in any other manner permitted by
Law. The Parties hereto hereby waive any right to stay or dismiss any action or
proceeding under or in connection with this Agreement brought before the
foregoing courts on the basis (a) of any claim that it is not personally subject
to the jurisdiction of the above named courts for any reason, or that it or any
of its property is immune from the above described legal process, (b) that such
action or proceeding is brought in an inconvenient forum, that venue for the
action or proceeding is improper or that this Agreement may not be enforced in
or by such courts, or (c) of any other defense that would hinder or delay the
levy, execution or collection of any amount to which any party hereto is
entitled pursuant to any final judgment of any court having jurisdiction.
6.6    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
6.7    Assignment; Successors. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns. No Party may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise,
without the other party’s prior written consent; provided, however, that the
Investor may assign its rights or delegate its obligations hereunder to any of
its Affiliates or collaterally assign any rights hereunder to debt holders of
the Investor; provided, however, that such assignment shall not relieve the
Investor of its obligations hereunder, and that the Investor shall provide
written notice to the Company informing the Company of the identity of the
assignee as a condition for the effectiveness of such assignment.
6.8    Manager. At any time that the Investor has assigned the right to acquire,
dispose of or vote the Common Stock it holds to another Person, including the
assignment from the Investor to the Manager described in the recitals, then such
Person shall have full rights to receive notices,



 
12
 




--------------------------------------------------------------------------------




take actions, and deliver documents and instruments under Article 2 and
Article 4 on behalf of the Investor until such time as such assignment is
terminated or revoked, in which case such rights shall vest in any successor to
such Person, or, in the absence of such a successor, the Investor.
6.9    Amendments; Waivers. This Agreement may only be amended pursuant to a
written agreement executed by all the Parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the Party against whom such waiver or consent is to be effective. No failure
or delay by a Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.
6.10    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the subject matter hereof and supersedes any and all prior
and contemporaneous agreement, memoranda, arrangement and understanding, both
written and oral, between the Parties with respect to the subject matter hereof.
6.11    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile transmission or in the form of a .pdf file), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
13
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Investor Agreement as of
the date first above written.




RED LION HOTELS CORPORATION




By:
/s/ Thomas L. McKeirnan    
Name: Thomas L. McKeirnan
Title: Executive Vice President





HNA RLH INVESTMENTS LLC
By:     HNA Group North America LLC,
its managing member




By:
/s/ Xiao Feng Chen    
Name: Xiao Feng Chen
Title: Manager



HNA INVESTMENT MANAGEMENT LLC




By:
/s/ Xiao Feng Chen    
Name: Xiao Feng Chen
Title: Manager




[Signature page – Investor Agreement]


 
 
 


